Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered August 13, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of six years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant’s conduct, viewed in totality, warranted the conclusion that he was adjusting an object in his waistband (see People v Benjamin, 51 NY2d 267 [1980]), and that he had recognized, and was attempting to evade, the police. This justified the officers’ common-law inquiry (see People v Jenkins, 209 AD2d 164 [1994]; see also People v Ward, 22 AD3d 368 [2005], lv denied 6 NY3d 782 [2006]), which ultimately led to the lawful recovery of a revolver. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Sullivan, JJ.